October 7, 2016 DREYFUS TAX EXEMPT CASH MANAGEMENT FUNDS -Dreyfus Tax Exempt Cash Management DREYFUS NEW YORK MUNICIPAL CASH MANAGEMENT Supplement to Current Statement of Additional Information The following changes will take effect on October 10, The following will replace any contrary information throughout the SAI: Dreyfus Tax Exempt Cash Management The fund will change its name to "Dreyfus AMT-Free Tax Exempt Cash Management." Dreyfus New York Municipal Cash Management The fund will change its name to "Dreyfus AMT-Free New York Municipal Cash
